Learned, P. J.
(dissenting):
I cannot agree with the conclusion of my brethren.
If the contract signed'by the plaintiffs is to be construed literally and without any qualification, it would seem that the defendants might open the car doors and let all the cattle loose, without incurring any liability. For the language is that the defendants are released from demands of every kind on account of the loss of stock, from whatsoever cause arising. Although our courts have gone far in permitting common carriers to avoid liability, yet I am not aware that an entire freedom from any obligation to the bailor has yet been sanctioned. “ If it be desired,” says Judge Johnson, “ that a clause shall cover losses by negligence, it is not too much to say that the purpose must be clearly expressed.” (Magnin v. Dinsmore, 56 N. Y., 168.) For these contracts are practically, as the judge there says, under the control of the carriers. And any one can understand the meaning of the pretended reduced rate.
In the case just cited, it is said that the contract will not be deemed to except the losses occasioned by the carrier’s negligence, unless that be expressly stipulated. This must mean not that the general words of exception shall be used, but that the parties shall expressly except any liability for negligence. And for the support of this doctrine the learned judge cites Steinweg v. Erie Railway Co. (43 N. Y., 123), and several other recent cases in the Court of Appeals. Steinweg v. Erie Railway Co. holds that a release of a carrier “ from damage or loss to any article from, or by fire or explosion of any kind,” does not release him from damages resulting from fire, by his own negligence. So, too, in the case of Guillaume v. H. and A. R. R. Co. (42 N. Y., 212), a contract of exemption, full as broad as that in the present case was held not to apply to gross negligence.
It is not to be thought, without express language to that effect, that the carrier is to be released from damages occasioned by his actual wrong-doing.
*405This subject is very carefully examined in Railroad Company v. Lockwood (17 Wall., 357). In that case it was held that the carrier could not stipulate for exemption from responsibility for the negligence of himself and his servants. That case arose in this State, and the cases here decided are carefully reviewed in the elaborate opinion. And, while the result is, perhaps, in conflict with some decisions of our courts, yet it is said in that opinion, just as is held in the cases above mentioned, that a contract, general in its terms, has never been held, even in this State, to exonerate the carrier from the effects of his own negligence. And, in the present case, as the carrier did not expressly contract for the privilege of neglecting his duty, he should pay the damage occasioned by such neglect.
The judgment should be affirmed with costs.
Judgment of County Court and of Justice’s Court reversed.